 

Exhibit 10.1

 

Execution Copy

  

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (this “Agreement”) is made as of this 2nd day of May
2018, by and among David L. Kanen, Kanen Wealth Management LLC (“Kanen Wealth
Management”) (collectively, together with their respective affiliates and the
other participants in their pending proxy solicitation and members of their
“group” (as such term is defined in Rule 13d-5 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), the “Kanen Group”, and each
individually, a “member” of the Kanen Group), and Aqua Metals, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, as of the date hereof, the Kanen Group, directly and indirectly,
beneficially owns 2,167,596 shares of common stock, $.01 par value, of the
Company (the “Common Stock”), which represents approximately 8.0% of the issued
and outstanding shares of Common Stock, as disclosed by the Kanen Group in
Amendment No. 4 to its statement on Schedule 13D jointly filed by the Kanen
Group with the Securities and Exchange Commission (the “SEC”) on April 25, 2018.

 

WHEREAS, pursuant to various correspondences and public announcements and
filings with the SEC, the Kanen Group commenced a solicitation of proxies in
opposition to the election of the director-candidates heretofore nominated by
the Company’s Board of Directors (the “Board”) for election at the Company’s
2018 Annual Meeting of Stockholders currently scheduled to be convened on June
5, 2018 (as such meeting may be postponed or adjourned as required by applicable
law or as otherwise may be desired by the Company and the Kanen Group in order
to facilitate the matters set forth in the Agreement, the “2018 Annual Meeting”)
and identified as such in the Company’s definitive proxy materials first
disseminated to the Company’s stockholders on April 18, 2018;

 

WHEREAS, the Board and the Kanen Group believe that the continuation of a
protracted and adversarial contested election in respect of the 2018 Annual
Meeting is not in the best interests of the Company’s stockholders and the
Company, and in order to eliminate the continuation of such costly, time
consuming and distracting proceedings the Board and the Kanen Group desire to
reach a prompt, fair and equitable settlement with respect to the recomposition
of the Board and certain other matters hereafter set forth which the Board has
determined to be in the best interests of the Company’s stockholders and the
Company;

 

NOW, THEREFORE, in consideration of and reliance upon the mutual premises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.Board Matters; Board Appointments; 2018 Annual Meeting.

 

(a)           The Company agrees that the Board and all applicable committees of
the Board shall, effective as of the date of this Agreement, take all necessary
actions to (i) increase the size of the Board from five (5) to six (6) members;
and (ii) appoint S. Shariq Yosufzai and Sushil (“Sam”) Kapoor (the “Kanen
Designees”), or any replacement nominees in accordance with Section 1(i) below,
as directors of the Company and to the applicable Board committees pursuant to
Section 1(d) below. Messrs. Yosufzai and Kapoor shall fill the vacancies created
by the expansion of the Board and the resignation of Selwyn Mould, who the
Company hereby represents has submitted a letter of resignation to the Board
that will become effective upon the execution and delivery of this Agreement.
Subject to Section 1(b) and Section 1(c) below, the Kanen Group and the Company
agree that, until the earlier of (x) the second anniversary of the date hereof
and (y) such date on which the Kanen Group no longer, directly or indirectly,
beneficially owns at least 4.0% (subject to adjustment for share issuances,
stock splits, reclassifications, combinations and similar actions by the Company
that increase the number of outstanding shares) of the Company’s outstanding
Common Stock (the earlier of such events described in clauses (x) and (y) above
being hereafter referred to as the “Nomination Right Expiration Date”), the
Kanen Group shall have the right to submit to the Nominating and Corporate
Governance Committee of the Board (the “Nominating Committee”) two (2) nominees
for inclusion as Board-recommended director candidates (the “Kanen Nominees”) in
the Company’s definitive proxy materials disseminated to the Company’s
stockholders for their consideration with respect to (i) the 2018 Annual Meeting
and (ii) each annual meeting of the Company’s stockholders subsequently convened
prior to the Nomination Right Expiration Date at which directors of the Company
are to be elected (each such subsequent annual meeting being hereafter referred
to as a “Post-2018 Annual Meeting”). Each Kanen Nominee submitted to the
Nominating Committee pursuant to this Section 1(a) shall qualify as an
“independent director” under applicable Nasdaq Stock Market rules.

 



 

 

 

(b)           Prior to the date of this Agreement, the Nominating Committee has
reviewed and evaluated the background and qualifications of each of the Kanen
Designees, has determined that the appointment of the Kanen Designees as
directors of the Company, and the Company’s nomination of the Kanen Designees
for election as directors of the Company at the 2018 Annual Meeting, would be in
the best interests of the Company and its stockholders, and has recommended that
the Board appoint the Kanen Designees as directors of the Company and include
each of them as Board-recommended director candidates in the Company’s
definitive proxy materials disseminated to the Company’s stockholders for their
consideration with respect to the 2018 Annual Meeting. The Kanen Group
acknowledges that each Kanen Nominee has submitted to the Company a fully
completed copy of the Company’s standard director and officer questionnaire and
other reasonable and customary director onboarding documentation required by the
Company in connection with their appointment and election as new Board members.
Any substitute director recommended by the Kanen Group in accordance with
Section 1(i) to replace a Kanen Nominee shall also promptly (but in any event
prior to being appointed to the Board in accordance with this Agreement) submit
to the Company a fully completed copy of the Company’s standard director &
officer questionnaire and other reasonable and customary director onboarding
documentation required by the Company in connection with the appointment or
election of new Board members.

 

(c)           The Company agrees that it shall (i) promptly amend and/or
supplement its definitive proxy materials heretofore disseminated to the
Company’s stockholders in respect of the 2018 Annual Meeting to include therein,
among other things, the Kanen Designees as Board-approved and recommended
director candidates for election by the Company’s stockholders at the 2018
Annual Meeting, file such additional definitive proxy materials with the SEC and
commence mailing on the date of such filing such additional materials to all
holders of record of Common Stock as of April 25, 2018 (it being hereby
acknowledged and agreed that the date for convening the Annual Meeting shall be
reset to June 12, 2018 from June 5, 2018), (ii) recommend, support and solicit
proxies for the Kanen Designees at the 2018 Annual Meeting in the same manner as
it recommends, supports, and solicits proxies for the election of the other
nominees nominated by the Board for election as directors at the 2018 Annual
Meeting and (iii) to the extent required under applicable law or as otherwise
mutually desired by the Kanen Group and the Company, take all necessary
corporate action to postpone the 2018 Annual Meeting, including, without
limitation, reestablishing the record date for the 2018 Annual Meeting in
accordance with the Delaware General Corporation Law, as amended (the “DGCL”),
and conducting a new broker search under Rule 14a-13 under the Exchange Act.

 



2

 

 

(d)           The Company agrees that effective immediately upon their
appointment to the Board as directors of the Company in accordance with Section
1(a), (i) one (1) of the Kanen Designees shall be appointed by the Board to each
of the Nominating Committee and the Compensation Committee of the Board (the
“Compensation Committee”), with such committees thereafter consisting of four
(4) and three (3) directors, respectively, and (ii) both of the Kanen Designees
shall be appointed by the Board, together with Messrs. Vincent L. DiVito and
Mark Stevenson, to a newly constituted CEO Search Committee of the Board (the
“CEO Search Committee”), which shall be vested with the authority to engage and
work directly with a recognized external executive search and consulting firm to
identify highly qualified permanent Chief Executive Officer (“CEO”) candidates
and to evaluate and interview such candidates and make recommendations to the
full Board with respect to the potential hiring of such candidates.

 

(e)           The Company further agrees that effective immediately upon his
appointment to the Board as a director of the Company in accordance with Section
1(a), Mr. Yosufzai shall be appointed by the Board to serve as Non-Executive
Chairman (and the lead independent director) of the Board.

 

(f)            The Company agrees that the Kanen Group Designees shall receive
(i) the same benefits of director and officer insurance, and any indemnity
arrangements available generally to all directors then serving on the Board,
(ii) the same compensation for service as a director as the compensation
received by other non-employee directors then serving on the Board and as
established by the Compensation Committee, subject to any modification of the
amount and form of such compensation as hereafter may be determined by the
Compensation Committee, and (iii) such other health, welfare and other similar
benefits on the same basis as are available to all other non-employee directors
then serving on the Board.

 

(g)           In order to exercise its right pursuant to Section 1(a) to deliver
and submit to the Nominating Committee two (2) Kanen Nominees for inclusion as
Board-recommended director candidates in the Company’s definitive proxy
materials disseminated to the Company’s stockholders for their consideration
with respect to each Post-2018 Annual Meeting, the Kanen Group shall either (i)
confirm that the Kanen Designees will serve as the Kanen Nominees or (ii) submit
such other Kanen Nominee(s) to the Nominating Committee in writing no more than
120 days nor less than 90 days prior to the date on which the Company’s
definitive proxy materials were first released to the Company’s stockholders in
respect of the prior year’s annual meeting of the Company’s stockholders,
together with such information as the Nominating Committee may reasonably
require to evaluate and investigate the background, reputation, business
experience, education and professional credentials, and overall qualifications,
of such Kanen Nominees. If, after completion of its evaluation and investigation
of such other Kanen Nominee(s), the Nominating Committee determines that the
Company’s nomination of the Kanen Nominees (to serve as Company directors) would
be in the best interests of the Company and its stockholders, then not later
than 24 hours after such determination, the Nominating Committee shall submit to
the full Board the names of such Kanen Nominees, together with the Nominating
Committee’s recommendation that such persons should be included in the Company’s
definitive proxy materials as Board-approved and recommended director candidates
for election by the Company’s stockholders at the applicable Post-2018 Annual
Meeting.

 



3

 

 

(h)           If (i) after completion of its evaluation of any Kanen Nominee,
the Nominating Committee determines that the Board’s nomination of such Kanen
Nominee (to serve as a Company director) would not be in the best interests of
the Company and its stockholders, or (ii) any Kanen Nominee previously nominated
by the Board and elected by the Company’s stockholders determines not to stand
for re-election at any Post-2018 Annual Meeting, the Kanen Group shall have the
right to submit to the Nominating Committee a substitute nominee, in lieu and
stead of such Kanen Nominee, for inclusion as a Board-recommended director
candidate in the Company’s definitive proxy materials disseminated to the
Company’s stockholders for their consideration with respect to the 2018 Annual
Meeting or such applicable Post-2018 Annual Meeting.

 

(i)            If any Kanen Designee included in the Company’s definitive proxy
materials as a Board-approved and recommended director candidate for election by
the Company’s stockholders at the 2018 Annual Meeting or any Kanen Nominee
included in the Company’s definitive proxy materials as a Board-approved and
recommended director candidate for election by the Company’s stockholders at any
Post-2018 Annual Meeting (i) is not elected to serve as a Company director by
the Company’s stockholders at such annual meeting (other than in the case of any
such non-election resulting from a contested election) or (ii) is elected to
serve as a Company director by the Company’s stockholders at such annual meeting
and subsequently resigns, is removed by the Company’s stockholders or otherwise
becomes unable or unavailable to serve during the term for which such Kanen
Designee was theretofore elected, the Kanen Group shall have the right to submit
to the Nominating Committee a substitute nominee to be appointed by the Board to
fill the vacancy resulting from such resignation, removal or inability or
unavailability to serve. If the Nominating Committee or the Board does not
appoint such substitute recommended by the Kanen Group to the Board for any
reason, the Kanen Group shall be permitted to continue to recommend substitute
nominee(s) until a substitute director is elected to the Board. The Board and
all applicable committees of the Board shall take all necessary actions to
appoint such substitute Kanen Designee to any applicable committee of the Board
of which the replaced director was a member, as applicable.

 

2.             Standstill. The Kanen Group agrees that until the expiration of
the Standstill Period, it shall not, and shall cause its controlled Affiliates
and Associates (as such terms are defined in Rule 12b-2 under the Exchange Act)
and its and their respective principals, directors, general partners, members,
officers, employees, and agents and representatives acting on their behalf
(collectively, the “Kanen Affiliates”) not to, directly or indirectly, without
the prior express written invitation or authorization by the Board:

 

(a)             purchase or otherwise acquire, or agree to purchase or otherwise
acquire, including through swap or hedging transactions or otherwise, any shares
of Common Stock if, immediately after such purchase or acquisition, the Kanen
Group, together with the Kanen Affiliates, would own, control or otherwise have
any beneficial or other ownership interest in the aggregate of more than 9.9% of
the then outstanding shares of Common Stock, provided that any shares of Common
Stock granted or awarded to any of the Kanen Group Designees in their capacities
as directors of the Company shall not be counted toward the 9.9% ownership
limitation set forth in this Section 2(a);

 



4

 

 

(b)             make, engage in or in any way participate in any “solicitation”
(as such term is used in the proxy rules of the SEC, but without regard to the
exclusion set forth in Rule 14a-1(1)(2)(iv) under the Exchange Act) of proxies,
consents or voting authorizations with respect to the election or removal of
directors of the Company or any other matter or proposal in respect of which the
Company’s stockholders are requested or required to vote on, or become a
“participant” (as such term is used in the proxy rules of the SEC) or assist any
“participant” in any such solicitation of proxies, consents or voting
authorizations from the Company’s stockholders;

 

(c)             encourage, influence, induce or advise or assist any Person in
so encouraging, influencing, inducing or advising any Person with respect to the
giving, revocation or withholding of any proxy, consent or other authorization
to vote any shares of Common Stock (other than solicitation activity that is
consistent with the recommendation of and expressly authorized by the Board in
connection with any matter submitted to the Company’s stockholders for their
consideration and vote);

 

(d)             form, join, encourage, influence, advise, act in concert with or
in any way participate in any “group” (as defined pursuant to Section 13(d) of
the Exchange Act), with respect to any Voting Securities (as defined below),
other than solely with controlled Kanen Affiliates with respect to Voting
Securities now or hereafter owned by them;

 

(e)             (i) engage in, or become a party or counterparty to, any swap or
hedging transaction or other derivative agreement of any nature with respect to
Voting Securities or (ii) acquire, or offer, seek or agree to acquire, by
purchase or otherwise, or direct any third party in the acquisition of, any
Voting Securities, or rights or options to acquire any Voting Securities of the
Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case of
clause (i) or (ii) above;

 

(f)              sell, offer or agree to sell, through swap or hedging
transactions or otherwise, voting rights decoupled from the underlying Common
Stock held by the Kanen Group or any Kanen Affiliate to any Third Party (as
defined below);

 

(g)             knowingly sell, offer or agree to sell to a Third Party,
including through swap or hedging transactions or otherwise, any securities of
the Company held by the Kanen Group or a Kanen Affiliate that would result in
such Third Party, together with its affiliates and associates, owning,
controlling or otherwise having any beneficial or other ownership interest in
the aggregate of more than 4.9% of the then outstanding shares of Common Stock
(including due to such Third Party, together with its affiliates and associates,
owning, controlling or otherwise having any beneficial or other ownership
interest of more than 4.9% of the outstanding shares of Common Stock prior to
such sale, offer or agreement to sell), except in a transaction previously
authorized and approved by the Board;

 



5

 

 

(h)             effect or seek, offer or propose to effect, cause, make or
participate in any tender offer, exchange offer, merger, consolidation,
acquisition, business combination, recapitalization, business reorganization,
spin-off/split-off, restructuring, liquidation, dissolution or other
extraordinary transaction involving the Company or any of its subsidiaries or
the Company’s securities or a material amount of the assets of the Company and
its subsidiaries, taken as a whole (“Extraordinary Transaction”), or frustrate
or seek to frustrate the pendency or consummation of any Extraordinary
Transaction approved, recommended, proposed or endorsed by the Board, or make
any public statement with respect to an Extraordinary Transaction (it being
understood and agreed that the foregoing shall not restrict the Kanen Group from
tendering shares, receiving payment for shares or otherwise participating in any
such transaction, pro rata, on the same basis as all other stockholders of the
Company, or from participating in any such transaction that previously has been
approved and recommended by the Board), or make any proposal, either alone or in
concert with others, to the Company or the Board that would reasonably be
expected to require or result in a public announcement regarding any of the
types of matters set forth above in this Section 2;

 

(i)              enter into a voting trust or proxy, arrangement or agreement or
subject any Voting Securities to any voting trust or proxy, arrangement or
agreement, in each case other than solely with other controlled Kanen
Affiliates, with respect to Voting Securities now or hereafter owned by them and
other than granting proxies in solicitations approved with respect to matters
recommended and submitted by the Board to the Company’s stockholders;

 

(j)              engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including any put or call option or “swap” transaction) with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from a decline
in the market price or value of the securities of the Company;

 

(k)             make or be the proponent of any stockholder proposal (pursuant
to Rule 14a-8 under the Exchange Act or otherwise);

 

(l)              alone or in concert with others, (i) call or seek to call or
convene any meeting of stockholders, including any proposed action by written
consent, (ii) except as set forth in Section 1 of this Agreement, seek election
or appointment to, or representation on, the Board, or nominate or propose the
nomination of, or recommend the nomination of, any candidate to, the Board,
(iii) seek the removal or resignation of any member of the Board, (iv) solicit
consents from stockholders or otherwise act to seek or act by written consent,
or (v) conduct a referendum (irrespective of whether binding or precatory) of
stockholders;

 



6

 

 

(m)            make any request for a stockholder list or for any other Company
materials, books or records under Section 220 of the DGCL or other statutory or
regulatory provisions providing for stockholder access to stockholder lists or
Company books and records;

 

(n)             make any public statement, announcement, or public proposal or
request with respect to or take any action in support of (i) any change in the
number or term of directors or the filling of any vacancies on the Board, (ii)
any change in the capitalization or dividend policy of the Company, (iii) any
change in the Company’s management, business, operating strategy, governance
policies or corporate structure, (iv) any waiver, amendment or modification to
the Company’s certificate of incorporation or By-Laws, or other actions which
may impede the acquisition of control of the Company by any person, (v) causing
any class or series of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange or (vi) causing
a class or series of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(o)             institute, solicit, assist, opt into, or join (or threaten to do
so) any litigation, action, complaint, arbitration or other proceeding against
or involving the Company or any of its current former or future directors,
officers, employees, stockholders or Affiliates (including derivative actions,
direct class actions or otherwise), in order to effect or take any of the
actions expressly prohibited by this Section 2 or to assert any claims against
the Company or any of its current or former or future directors, officers,
employees, stockholders or Affiliates for breach of fiduciary duty, U.S. federal
securities law disclosure violations or otherwise;

 

(p)             make any statement or announcement that constitutes an ad
hominem attack on, or otherwise disparages or causes to be disparaged, the
Company, any of the Company’s known Affiliates, or any of the Company’s past,
present or future officers or directors appointed during the term of this
Agreement, or take any action that would reasonably be expected to result in any
such statement or announcement being publicly made by the Company or any Third
Party (including in order to comply with any disclosure obligations under the
applicable SEC rules);

 

(q)             make any public disclosure, announcement or statement regarding
any intent, purpose, plan or proposal with respect to the Board, the Company,
its management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

 

(r)              enter into any discussions, negotiations, agreements or
understandings with any Third Party to take any action that the Kanen Group is
prohibited from taking pursuant to this Section 2;

 



7

 

 

(s)             make any request or submit any proposal to amend or waive the
terms of this Agreement, in each case which would reasonably be expected to
result in a public announcement of such request or proposal; or

 

(t)              disclose any intention, plan, commitment or arrangement to do
any of the foregoing.

 

As used in this Section 2, the following terms shall have the following
meanings: (i) “Affiliate” has the meaning set forth in Rule 12b-2 under the
Exchange Act and shall include Persons who become Affiliates of any Person
subsequent to the date of this Agreement; (ii) “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (iii) “Standstill Period” means the period commencing on the date of
this Agreement and terminating at 11:59 p.m., Eastern time, on December 31,
2019; provided that the Company shall not set a nomination deadline for
stockholders to submit director candidates for election at the 2020 Annual
Meeting of Stockholders for a date earlier than January 15, 2020; (iv) “Third
Party” means any Person that is not the Kanen Group or an Affiliate of Associate
of the Kanen Group; and (v) “Voting Securities” means the shares of Common Stock
and any other securities of the Company entitled to vote generally in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies.

 

3.Chief Executive Officer; Chief Financial Officer; Observer Rights; Corporate
Governance.

 

(a)           Simultaneously with the execution of this Agreement the Board has
hired and appointed Steve Cotton to serve as the Company’s President. Mr. Cotton
will be invited and entitled to submit to the CEO Search Committee his candidacy
as permanent CEO, together with, and on the same basis as, all other permanent
CEO candidates who are identified and evaluated for such position by the CEO
Search Committee. It is hereby agreed that Selwyn Mould will resign from his
current position as interim CEO of the Company immediately following the
Company’s filing of its Quarterly Report on Form 10-Q for the quarter ended
March 31, 2018 and will continue to serve as Chief Operating Officer of the
Company. Once a permanent CEO has been appointed by the Board, upon the
recommendation of the CEO Search Committee and in accordance with this Section
3(a), he or she promptly shall be appointed by the Board to serve as a seventh
(7th) director of the Company. The Company further agrees that at any time prior
to the Nomination Right Expiration Date, the Board shall not take any action to
increase the size of the Board to more than seven (7) members unless the Kanen
Designees then serving on the Board consent to such action. It is hereby further
agreed that Thomas M. Murphy shall resign as the Company’s interim Chief
Financial Officer (“CFO”) and shall be succeeded by Frank Knuettel II as
successor and permanent CFO of the Company on the first business day next
following the Company’s public announcement of its earnings for the fiscal
quarter ended March 31, 2018.

 



8

 

 

(b)           The Company agrees that during the period commencing on the first
day next following the final tabulation and certification (by the Company’s
inspector of elections) of voting results for the election of Company directors
at the 2018 Annual Meeting and through the first anniversary of such date, David
L. Kanen, upon each express invitation of the Board, shall have the right to
attend all or any portions of meetings of the Board as an observer (with no
voting rights), subject to Mr. Kanen’s prior written agreement to comply with
all of the Company’s policies applicable to the directors and officers of the
Company (including, without limitation, the Company’s insider trading and other
applicable policies ) and the execution of and/or agreement by Mr. Kanen to be
bound by all applicable confidentiality, U.S. federal securities law trading,
“no hedge/no pledge/no short, no share loan,” standstill, ethics and other
agreements, policies and Company corporate governance and best practice
directives to which the Company’s directors are a party or otherwise subject.

 

(c)           The Company agrees that within three (3) business days after the
date of this Agreement, the Company shall publicly announce that (i) the Board
will adopt a policy whereby, commencing with respect to the Company’s 2019
annual meeting of stockholders (and at each subsequent annual meeting of the
Company’s stockholders at which directors of the Company are to be elected), any
director who fails to receive a majority of the votes cast by the Company’s
stockholders at such meeting “for” his or her election as a Company director
immediately shall (after the final tabulation and certification by the Company’s
inspector of elections of voting results), tender his or her resignation to the
Nominating Committee for its consideration and acceptance or rejection (it being
hereby agreed and acknowledged that any subsequent amendment or modification to
such policy at any time prior to the Nomination Right Expiration Date shall
require the consent of each of the Kanen Group Designees) and (ii) the Company
shall continue to work with the independent executive search firm and corporate
governance consultant referred to in clause (ii) of Section 1(d) hereof to
address matters of Board diversity, including the addition of a new Board member
within six (6) months after the date of this Agreement, who will replace one of
the Board members who is serving on the Board prior to the date of this
Agreement.

 

4.Withdrawal of Nomination; Voting of Shares.

 

(a)           The Kanen Group hereby irrevocably withdraws its letter dated
March 23, 2018 (as supplemented by its letter dated April 3, 2018 and its public
announcement made on April 23, 2018) providing, in each case, notice to the
Company of its intention to nominate certain individuals designated by it for
election to the Board at the 2018 Annual Meeting (the “Kanen Nomination”). The
Kanen Group also hereby agrees to immediately cease and terminate all mailing
activities by it and its Affiliates, Associates, agents and representatives, and
by Broadridge Financial Solutions, Inc., of its definitive opposition proxy
materials, and to immediately cease and cause its Affiliates and Associates to
cease all efforts, direct or indirect, in furtherance of the Kanen Nomination
and all related solicitation activities in connection with the Kanen Nomination.

 



9

 

 

(b)           Voting Commitment. From and after the date hereof and until the
Nomination Right Expiration Date, the Kanen Group shall, and shall cause each of
its Affiliates to, (i) appear at the 2018 Annual Meeting and each Post-2018
Annual Meeting or to otherwise cause all shares of Common Stock beneficially
owned by the Kanen Group to be counted as present thereat for purposes of
establishing a quorum; (ii) vote, or cause to be voted, all shares of Common
Stock beneficially owned by the Kanen Group on the Company’s proxy card or
voting instruction form in favor of each of the nominees for election as
directors nominated by the Board and recommended by the Board (and not in favor
of any other nominees to serve on the Board), and, except in connection with any
Opposition Matter (as defined below) or Other Voting Recommendation (as defined
below), each of the proposals listed on the Company’s proxy card or voting
instruction form as identified in the Company’s definitive proxy statement or
supplement thereto in accordance with the Board’s recommendations, including in
favor of all matters recommended by the Board for stockholder approval and
against all matters that the Board recommends against stockholder approval;
provided, however, in the event that either Institutional Shareholder Services
Inc. (“ISS”) or Glass Lewis & Co. (“Glass Lewis”) issues a recommendation with
respect to any matter (other than with respect to the election of nominees as
directors to the Board or the removal of directors from the Board) that is
different from the recommendation of the Board, the Kanen Group shall have the
right to vote its shares of Common Stock on the Company’s proxy card or voting
instruction form in accordance with either the ISS or Glass Lewis recommendation
(the “Other Voting Recommendation”); and (C) not execute any proxy card or
voting instruction form in respect of such stockholders’ meeting other than the
proxy card and related voting instruction form being solicited by or on behalf
of the Company or the Board. No later than five (5) business days prior to the
2018 Annual Meeting and each Post-2018 Annual Meeting held prior to the
expiration of the Standstill Period, the Kanen Group shall vote any shares of
Common Stock beneficially owned by the Kanen Group in accordance with this
Section 4(b). The Kanen Group shall not take any position, make any statement or
take any action inconsistent with this Section 4(b). For purposes of this
Agreement, “Opposition Matter” shall mean any of the following transactions, but
only to the extent submitted by the Board to the Company’s stockholders for
approval: (A) the sale or transfer of all or substantially all of the Company’s
assets in one or a series of transactions; (B) the sale or transfer of a
majority of the outstanding shares of the Company’s Common Stock (through a
merger, stock purchase, or otherwise); (C) any merger, consolidation,
acquisition of control or other business combination; (D) any tender or exchange
offer; or (E) any dissolution, liquidation, or reorganization; (F) any changes
in the Company’s capital structure.

 

5.             Regulation FD. The Kanen Group hereby acknowledges and confirms
that it is aware and that the Kanen Affiliates have been advised that the U.S.
federal securities laws prohibit any person who is in possession of any material
non-public information about an Exchange Act reporting company from purchasing,
selling or trading securities of such issuer-company. The Kanen Group
acknowledges that the provisions of the SEC’s Regulation FD require the public
announcement of previously non-public material information if that information
is disclosed to anyone who has not agreed with an Exchange Act reporting issuer
to maintain the confidentiality of that information. The Kanen Group agrees not
to take, directly or indirectly, any action that would require the Company to
make a public announcement pursuant to the requirements of Regulation FD.

 

5.Representations and Covenants.

 

(a)           Representations and Covenants of the Kanen Group. The Kanen Group,
jointly and severally, represent, warrant to and agree with the Company, as
follows: (i) each member of the Kanen Group that is an entity is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) each member of the Kanen Group has the requisite power and
authority (and, in the case of any natural person, legal capacity) to execute,
deliver and perform the terms and provisions of this Agreement and to consummate
the transactions contemplated hereby; (iii) this Agreement has been duly and
validly authorized, executed and delivered by each member of the Kanen Group,
constitutes a valid and binding obligation and agreement of each member of the
Kanen Group and is enforceable against each member of the Kanen Group in
accordance with its terms; (iv) the Kanen Group, together with the Kanen
Affiliates, beneficially own, directly or indirectly, an aggregate of 2,167,596
shares of Common Stock and such shares of Common Stock constitute all of the
Common Stock, directly or indirectly, beneficially owned by the Kanen Group and
the Kanen Affiliates or in which the Kanen Group or the Kanen Affiliates have
any interest or right to acquire, whether through derivative securities, voting
agreements or otherwise; (v) Kanen and its Affiliates shall inform each party
with shared voting or dispositive power over such securities of the terms of
this Agreement; and (vi) as of the date of this Agreement, Kanen Wealth
Management and its Affiliates beneficially own in the aggregate less than 10% of
the outstanding shares of Common Stock.

 



10

 

 

(b)           Representations and Covenants of the Company. The Company
represents and warrants to the Kanen Group that (i) the Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, (ii) the Company has the requisite corporate power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and (iii) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
agrees that, during the Standstill Period, neither the Company nor any of its
officers, directors or employees shall make any statement or announcement that
constitutes an ad hominem attack on, or otherwise disparages or causes to be
disparaged, the Kanen Group or any member of the Kanen Group.

 

6.             Public Announcements. The parties shall make the following public
announcements and/or filings with the SEC (which need not be jointly made):

 

(a)           Promptly after the execution and delivery of this Agreement, the
Company shall (i) issue a press release, in form and substance mutually
acceptable to the Company and the Kanen Group, announcing the execution and
delivery of this Agreement and the transactions contemplated hereby, and (ii)
file with the SEC a Current Report on Form 8-K (the “Form 8-K”) reporting the
execution and delivery and material terms of this Agreement and appending or
incorporating therein by reference this Agreement as an exhibit thereto.

 

(b)           The Kanen Group shall promptly, but in no case prior to the date
of the filing of the Form 8-K by the Company pursuant to Section 7(a) hereof,
prepare and file an amendment to its Schedule 13D with respect to the Company,
reporting the beneficial ownership reflected in this Agreement and the execution
and delivery of this Agreement, withdrawing the Kanen Nomination and the
cessation of the other activities referred to in Section 4(a) hereof, and
amending the applicable items of its Schedule 13D to conform to the obligations
hereunder.

 

(c)           None of the Kanen Group or the Kanen Affiliates shall (i) issue a
press release or make any public announcement or filing in connection with this
Agreement or the actions contemplated hereby or (ii) except as contemplated by
this Section 7, otherwise make any public statement, filing, disclosure or
announcement with respect to this Agreement or the actions contemplated hereby,
other than as mutually agreed to by the Company and the Kanen Group.

 



11

 

 

7.             Miscellaneous. The parties agree that irreparable damage could
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that such damage may not be adequately
compensable in monetary damages. Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the federal or state courts in Delaware, in addition to any other
remedies at law or in equity, and each party agrees it will not take any action,
directly or indirectly, in opposition to another party seeking relief. Each of
the parties hereto agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief. Furthermore, each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of such federal or state courts in Delaware in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than such federal
or state courts in Delaware. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE INTERNAL SUBSTANTIVE AND
PROCEDURAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO
BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO ANY CONFLICT OR
CHOICE OF LAW PRINCIPLES THAT MAY RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

8.             Expenses. The Company will reimburse the Kanen Group for its
reasonable, documented fees and expenses (including legal expenses and proxy
solicitation expenses) in an amount up to $200,000 incurred in connection with
matters relating to the 2018 Annual Meeting and the negotiation and execution of
this Agreement. Such expense reimbursement, together with all legal, proxy
solicitation, investor relations, printing and mailing and other fees and
expenses incurred by the Company with respect to its professional advisors and
consultants in connection with Company matters relating to the 2018 Annual
Meeting and the transactions contemplated by the Agreement, shall be paid in
full by the Company not later than May 31, 2018. In the event that any legal
action becomes necessary to enforce the Company’s rights under this Agreement,
the Company, if successful, shall be entitled, in addition to its court costs,
to its reasonable attorneys’ fees, expert witness fees and legal expenses.

 

9.             Entire Agreement; Amendment. This Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersede any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 



12

 

 

10.           Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) delivered in person or sent by overnight courier, when actually received
during normal business hours at the address specified in this subsection, or (b)
if given by e-mail, when such e-mail is transmitted to the e-mail address set
forth below and the appropriate confirmation is received:

 

if to the Company, to:                          Aqua Metals, Inc.
1010 Atlantic Avenue
Alameda, CA 94501
Attention: Chief Financial Officer

 

With copies (which shall not constitute notice pursuant to this Section 11) to:

 

Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attention: Clifford E. Neimeth, Esq.
E-mail: neimethc@gtlaw.com

 

and

 

Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: Daniel Donahue, Esq.
E-mail: donahued@gtlaw.com

 

if to the Kanen Group, to:                   Kanen Wealth Management LLC
5850 Coral Ridge Drive Suite 309
Coral Springs, FL 33076
Attention: David Kanen

 

With a copy (which shall not constitute notice pursuant to this Section11) to:

 

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Andrew Freedman, Esq.

E-mail: afreedman@olshanlaw.com

 



13

 

 

11.           Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

12.           Counterparts. This Agreement may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or electronic mail transmission), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.

 

13.           No Third-Party Beneficiaries; Assignment. This Agreement is solely
for the benefit of the parties hereto and is not binding upon or enforceable by
any other persons. No party to this Agreement may assign its rights or delegate
its obligations under this Agreement, whether by operation of law or otherwise,
and any assignment in contravention hereof shall be null and void. Nothing in
this Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party.

 

14.           Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “dates hereof” will refer to the date of this Agreement. The word “or” is
not exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the parties hereto acknowledges that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement, and that it has executed the
same with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.

 

[Signature page follows]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.



          AQUA METALS, INC.         By: /s/ Thomas Murphy       Name: Thomas
Murphy     Title: Chief Financial Officer         /s/ David L. Kanen       David
L. Kanen         KANEN WEALTH MANAGEMENT LLC         By: /s/ David L. Kanen    
  Name: David L. Kanen     Title: Managing Member

 



[Signature page to Settlement Agreement]

 



 

 